919 F.2d 139Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Courtney Lodian FULLER, Defendant-Appellant.
No. 90-6640.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 29, 1990.Decided Nov. 29, 1990.

Appeal from the United States District Court for the Eastern District of North Carolina, at New Bern.  Terrence W. Boyle, District Judge.  (CA-90-107-4, CR-89-14-4)
Courtney Lodian Fuller, appellant pro se.
Robert Edward Skiver, Assistant United States Attorney, Raleigh, N.C., for appellee.
E.D.N.C.
AFFIRMED.
Before WIDENER, PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
Courtney Lodian Fuller appeals from the district court's order refusing relief under 28 U.S.C. Sec. 2255.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Fuller, CA-90-107-4, CR-89-14-4 (E.D.N.C. Aug. 9, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.*


2
AFFIRMED.



*
 We deny Fuller's second motion for an enlargement of time.  Fuller filed his "motion to dismiss for lack of jurisdiction" while his direct appeal was pending.  The district court construed this attack on his conviction as a motion filed pursuant to 28 U.S.C. Sec. 2255.  Only under exceptional circumstances will a habeas petition be entertained while a direct appeal is pending.   Bowen v. Johnson, 306 U.S. 19, 26-27 (1939).  Among those circumstances is a conflict between state and federal authorities as to their respective jurisdictions.   Id. at 27.  To the extent that Fuller's motion challenges federal jurisdiction over his drug offenses, we agree with the district court that it is completely meritless